386 S.C. 640 (2010)
690 S.E.2d 582
Angela YOUMANS as Personal Representative of the ESTATE OF Deonte ELMORE, Respondent,
v.
SOUTH CAROLINA DEPARTMENT OF TRANSPORTATION, Petitioner.
No. 26781.
Supreme Court of South Carolina.
Heard February 4, 2010.
Decided March 1, 2010.
*641 Marshall H. Waldron, Jr., of Griffith, Sadler & Sharp, of Beaufort, for petitioner.
Mark B. Tinsley, of Gooding & Gooding, of Allendale, and Robert Norris Hill, of Newberry, for respondent.
PER CURIAM.
This Court granted a petition for a writ of certiorari to review the decision of the court of appeals in Youmans v. South Carolina Department of Transportation, 380 S.C. 263, 670 S.E.2d 1 (Ct.App.2008). We dismiss the writ as improvidently granted.
DISMISSED AS IMPROVIDENTLY GRANTED.